Citation Nr: 9928572	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-34 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a right eye disability as a result of 
VA surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence showing that the 
veteran's VA surgery resulted in additional right eye 
disability.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a right eye disability as a result of VA 
surgery have been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim, and no further 
assistance is required in order to comply with the VA's duty 
to assist him with the development of facts pertinent to his 
claim, as mandated by 38 U.S.C.A. § 5107(a).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(1998).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2) 
(1998).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (1998).

In March 1993, the veteran underwent cataract surgery of his 
right eye, with a rupture of the posterior capsule, at a VA 
facility.  After the surgery, he developed bullous 
keratopathy of the right eye.  He subsequently underwent a 
penetrating keratoplasty of the right eye at a VA facility in 
January 1986.  Subsequent VA treatment records indicate that, 
in 1987, the veteran developed an allograft reaction, with 
increased intraocular pressure, in the right eye. 

The report of a February 1997 VA visual examination indicates 
that the veteran had a history of aphakic bullous keratopathy 
three years following cataract surgery and that he was 
treated with a penetrating keratoplasty with "moderately 
good results."  However, the examiner further noted that the 
veteran had developed some corneal haze to the donor button 
and secondary glaucoma in the right eye.

In a December 1997 statement, Paul J. Steckmeyer, M.D., 
described the veteran's right eye disability history and 
noted that he had treated the veteran since June 1991.  Dr. 
Steckmeyer noted treatment for corneal edema, secondary 
glaucoma, severe vision loss, and severe eye pain, and he 
described these disorders as "all having been direct results 
of the vitreous loss during the cataract surgery."  He 
further noted that the veteran had needed numerous 
medications for these problems, "all creating a hardship 
that never would have occurred had [the veteran] had a 
complication free initial cataract surgery on the right 
eye."  Also, Dr. Steckmeyer stated that the veteran would 
have poor vision and discomfort in the right eye for the rest 
of his life.  In conclusion, Dr. Steckmeyer noted that "[t]o 
deny that [the veteran's] problems were caused by his 
cataract surgery in 1983 is a disgrace in view of the 
sacrifices that this good man made for his country."  

The veteran underwent a VA eye examination in June 1998.  The 
examiner who conducted this examination reviewed the 
veteran's claims file and noted that the veteran had a 
surgical complication secondary to his original cataract 
surgery in the right eye.  The examiner also noted that the 
veteran subsequently developed aphakic bullous keratopathy in 
the right eye; he then needed a penetrating keratoplasty in 
the right eye and developed a secondary glaucoma after this.  
In conclusion, the examiner noted that the veteran presently 
had a diffuse stromal haze of his corneal button, with 
microcystic edema superiorly of the corneal button.  Also, in 
an addendum, the examiner indicated that the veteran's 
uncorrected right eye vision at near was Jaeger 15, and the 
veteran was unable to see the near chart both with and 
without correction.  The distance visual acuity in the right 
eye was 10/400 uncorrected and 20/400 corrected.

In October 1998, the veteran underwent a further VA eye 
examination.  The examination revealed right eye distance 
vision of 20/400 uncorrected and 20/100 corrected.  The 
veteran was noted to be unable to see the near card both with 
and without correction of the right eye.  An exotropia of 
about 30 prism diopters on the right was noted.  Also, the 
pupil of the right eye was noted to have been surgically 
enlarged and not reactive.  In summary, the examiner noted 
that the veteran suffered from a complication of a ruptured 
posterior capsule as a result of his 1983 cataract surgery, 
and the examiner described this as "a well known risk of 
cataract surgery."  The examiner further noted that, 
following an anterior vitrectomy, the eye healed but 
subsequently developed aphakic bullous keratopathy, which was 
also noted to be a complication of cataract surgery.  
Additionally, the examiner indicated that the veteran did 
well with his penetrating keratoplasty until he developed an 
allograft reaction in 1987.  The examiner further noted that 
the record did not indicate the degree of problems with the 
cornea of the right eye after 1987 "except for what is noted 
in the letter from the private ophthalmologist."

In reviewing the evidence described above, the Board observes 
that the veteran's VA treatment records reflect additional 
right eye symptomatology subsequent to his 1983 surgery, and, 
in his December 1997 statement, Dr. Steckmeyer indicated 
unambiguously that it was his opinion that the 1983 surgery 
caused the veteran's current right eye problems.  Also, the 
examiner who examined the veteran in October 1998 noted that 
the veteran suffered from a complication of a ruptured 
posterior capsule as a result of the 1983 surgery; while this 
examiner described this complication as "a well known risk 
of cataract surgery," it is significant that this examiner 
did not characterize this complication as a necessary 
consequence of the surgery.  See 38 C.F.R. § 3.358(c)(3) 
(1998).

In the absence of evidence to contradict the opinion of Dr. 
Steckmeyer, who had treated the veteran for six years prior 
to offering his statement, the Board must conclude that the 
evidence of record, taken as a whole, supports the veteran's 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a right eye disability as a 
result of VA surgery.  Therefore, this benefit is granted.
 

ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a right eye disability as a result of 
VA surgery is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

